BRUCE, Judge
(dissenting):
I would deny the writ. Accordingly, I dissent.
As the majority opinion states, there is no controlling precedent that interprets the scope of the privilege prescribed by Military Rule of Evidence 513, Manual for Courts-Martial, United States (2012 ed.), as amended by Executive Order 13696, 80 Fed. Reg. 35,783 (17 June 2015) (hereafter M.R.E. 513). H.V. v. Kitchen, Docket No. 001-16, at 3 (C.G.Ct.Crim.App. 2016), In the absence of controlling precedent, I look to the plain language of M.R.E. 513 to discern the scope of the privilege. Based on that, I would hold that the privilege is limited to communications between the patient and the psychotherapist, and records that pertain to those communications. Pertain is a somewhat vague word, but I take it to mean records that would reveal the substance of a privileged communication.
In United States v. Clark, the Court of Appeals for the Armed Forces discussed the origin and scope of the psychotherapist-patient privilege as follows:
Following the Supreme Court’s decision in Jaffee v. Redmond, the President adopted a psychotherapist-patient privilege for the military justice system .with the implementation of M.R.E. 513. The rule allows a patient the privilege to refuse to disclose, or allow another to disclose, a confidential communication between the patient and a psychotherapist, But this rule “is not a physician-patient privilege.” Rather, it is “based on the social benefit of confidential counseling recognized by Jaffee, and similar to the clergy-penitent privilege.” M.R.E. 513 intends to safeguard statements “made for the purpose of facilitating diagnosis or treatment of the patient’s mental or emotional condition.”
United States v. Clark, 62 M.J. 195, 199 (C.A.A.F. 2005) (footnotes omitted).
The Supreme Court, in its Jaffee decision, discussed the competing principles that are considered when deciding whether to recognize a testimonial privilege.
The common-law principles underlying the recognition of testimonial privileges can be stated simply. “ ‘For more than three centuries it has now been recognized as a fundamental maxim that the public ... has a right to every man’s evidence. When we come to examine the various claims of exemption, we start with the primary assumption that there is a general duty to give what testimony one is capable of giving, and that any exemptions which may exist are distinctly exceptional, being so many derogations from a positive general rule.’” United States v. Bryan, 339 U.S. 323, 331, 70 S.Ct. 724, 730, 94 L.Ed. 884 (1950) (quoting 8 J. Wigmore, Evidence § 2192, p. 64 (3d ed. 1940)). See also United States v. Nixon, 418 U.S. 683, 709, 94 S.Ct. 3090, 3108, 41 L.Ed.2d 1039 (1974). Exceptions from the general rule disfavoring testimonial privileges may be justified, however, by a “ ‘public good transcending the normally predominant principle of utilizing all rational means for ascertaining truth.’” Trammel, 445 U.S. at 50, 100 S.Ct. at 912 (quoting Elkins v. United States, 364 U.S. 206, 234, 80 S.Ct. 1437, 1454, 4 L.Ed.2d 1669 (1960) (Frankfurter, J., dissenting)).
Guided by these principles, the question we address today is whether a privilege protecting confidential communications between a psychotherapist and her patient “promotes sufficiently important interests to outweigh the need for probative evidence....” 445 U.S. at 51, 100 S.Ct. at *721912. Both “reason and experience” persuade us that it does.
Jaffee v. Redmond, 518 U.S. 1, 9-10, 116 S.Ct. 1923, 135 L.Ed.2d 337 (1996).
As an exception to the general rule that the public has a right to every man’s evidence, the psychotherapist-patient privilege recognized within the Federal Rules of Evidence should not be broadly interpreted. The same is time for the corresponding privilege adopted by the President for courts-martial in M.R.E. 513.
With the Supreme Court’s guidance, the President presumably understood that he must decide how broad a military justice psychotherapist-patient privilege should be to promote the important interests in protecting confidential communications, while also respecting the need for probative evidence, especially in a criminal justice setting, as well as the need for commanders to have access to mental health information about service members under their command.
Accordingly, the text of M.R.E. 513 should be understood as language that was carefully considered to express the President’s intent in granting a privilege that is circumscribed to balance the competing interests involved in the recognition of a testimonial privilege. That being the ease, I do not find federal case law interpreting the Federal Rules of Evidence to be very helpful in understanding the President’s intent in adopting M.R.E. 513. For that, I must look at the plain language of the rule itself.
The general rule of privilege is set forth in M.R.E. 513(a):
A patient has a privilege to refuse to disclose and to prevent any other person from disclosing a confidential communication made between the patient and a psychotherapist or an assistant to the psychotherapist, in a ease arising under the UCMJ, if such communication was made for the purpose of facilitating diagnosis or treatment of the patient’s mental or emotional condition.
Note that the rule protects “communication” “made for the purpose of facilitating diagnosis or treatment,” not including diagnosis and treatment.
M.R.E. 513(b)(5) provides:
“Evidence of a patient’s records or communications” is testimony of a psychotherapist, or assistant to the same, or patient records that pertain to communications by a patient to a psychotherapist, or assistant to the same for the purposes of diagnosis or treatment of the patient’s mental or emotional condition.
Unlike the majority, I do not read the plain language of M.R.E. 513 as extending the privilege to diagnosis and treatment. The rule protects “communication made between the patient and a psychotherapist” and patient records that “pertain to the communications.” In my view, that means that testimony or records that reveal the substance of the patient’s confidential communications with the psychotherapist are protected, but that other evidence that may be provided by the psychotherapist is not privileged.
A diagnosis, prescribed medications, and other treatments are matters of fact that exist independent of any communications between the patient and the psychotherapist. The psychotherapist can decide on a diagnosis by comparing the patient’s condition to criteria listed in the Diagnostic and Statistical Manual of Mental Disorders, and the psychotherapist can testify to a diagnosis without referring to confidential communications. While the psychotherapist may discuss diagnosis, medications, and other treatments with the patient, that does not mean that they exist only as a communication between the patient and the psychotherapist. The facts that there was a diagnosis, that medications were prescribed, or that other treatments were given, exist regardless of whether or to what extent they were discussed with the patient.
I would hold that the military judge was correct in holding that the privilege did not extend to diagnosis, medications, and other treatments. Accordingly, Petitioner has failed to show that her right to the writ of mandamus is clear and indisputable, and I would deny the writ.
*722I agree with the majority that Article 6b, gives this Court jurisdiction to entertain the writ petition in order to protect Petitioner’s right to the privilege afforded by M.R.E 513. However, if the military judge has properly applied M.R.E. 513, as I would hold, any issues concerning discovery are another matter, and beyond the reach of Article 6b.
Although I would hold that the President has not chosen to create a psychotherapist-patient privilege in court-martial proceedings that extends to medical records concerning diagnosis, medications, and other treatments, the rules of discovery need not be entirely unconcerned about privacy rights outside the scope of the M.R.E. 513 privilege. The determination of whether a witness is necessary, or if a witness is unavailable, might take into consideration Service policy or applicable laws on medical privacy or on the treatment of alleged victims.